DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on August 13, 2021. Claims 1-20 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 8658139).  
Regarding claims 1, 7, 8, and 12, Cutler teaches methods and dental products in the form of “dentifrice powder, …, disintegrable tablets, … dental lozenge, dental chewing gum,…” (col. 6 ll.42-45; emphases added) for oral care, which compositions preferably comprise 50% to 90% xylitol (title; abstract; col. 6 ll. 60-63; col. 9 ll.49-52), “5 to 90% by weight of polyol humectants selected from the group consisting of …, erythritol, sorbitol, mannitol, maltitol, …”, and “0.1 to 10% by weight of … citric acid, …, ascorbic acid, …” (col.7 ll.27-31, 49-52).  
A dentifrice powder may be granulated, and then “compressed into a tablet which disintegrates in the mouth and can then be chewed into a paste” (claim 10; col.9 ll.27-29; col.10 ll.23-47).  Such paste is “applied all over the mouth, and swallowed whenever the user wishes” to “ameliorate the condition of those who suffer from dry mouth by reducing irritation, and helping to keep the mouth moist” (col. 9 ll.58-67).  Being “applied all over the mouth” and “helping to keep dry mouth moist” indicate generation of fluid, in transforming from a tablet into a paste through chewing.  Further “applied all over the mouth” and removing “surface stain, plaque, and tartar”, the chewed tablet—now formed into a paste—would involve “forcing” at least a portion of the paste through teeth and around oral cavity.  The paste “removes surface stain, plaque, and tartar” (col.9 ll.14-15) and may comprise antimicrobial actives in the form of antimicrobial anions in calcium salts (col.8 ll.57-62).  
Cutler does not specifically disclose chewing a tablet to generate “a swishable amount” of fluid as recited in claim 1.  Merriam-Webster defines “swish” as “to move, pass, swing, or whirl with the sound of a swish”, that is, “a light sweeping or brushing sound”.  (Merriam-Webster, “Swish”, available at https://www.merriam-webster.com/dictionary/swish, accessed 11/25/2019).  
It would have been prima facie obvious to a skilled person before the effective filing date of the claimed invention to use Cutler’s tablet in that manner because Cutler teaches chewing a tablet to generate a paste that can be applied “all over the mouth” to help moisten dry mouth, and then “swallowed”.  A skilled person would wish to formulate Cutler’s disintegrable tablet or chewing gum such that, once placed within mouth, it generates “a swishable amount” of fluid from chewing the tablet such that applying the paste “all over the mouth”, moisten dry mouth, and swallowing, is made easier and more pleasant for the user.
Regarding claim 6, Applicant describes G40 as “grams of fluid generated after 40 seconds (G40) wherein the 40 seconds includes chewing for 10 seconds and swishing/moving the fluid for 30 seconds” (para. 0051, pre-grant publication US 2018/0140521).  Cutler does not expressly disclose G40 for its solid oral dosage forms including lozenge, chewing gum, etc.  Cutler however teaches that they “ameliorate[ ] the condition of those who suffer from xerostomia …” or dry mouth resulting from inadequate saliva flow, and further teaches using salivary agents such as citric acid and ascorbic acid.  Cutler thus discloses the desirability of stimulating salivary glands, i.e., to ameliorate xerostomia.  In view thereof, simply reciting a minimum quantity of the fluid 40.
Regarding claim 14, as noted above Cutler teaches applying the oral product “all over the mouth, and swallowed whenever the user wishes” (col. 9 ll.58-63; see col.9 ll.49-52).  A user would be suggested to apply or “force the fluid” around the oral cavity for 30 seconds or more depending on the product dosage, amount of fluid generated in her/his mouth, and the desire and patience for properly using the oral care product.

Claims 1-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 8658139) as applied to claims 1, 6-8, 12 and 14 above, and further in view of Boghmans (US 2011/0250247).
Cutler does not specifically teach the weight, hardness, or isomalt as recited in claims 2-5, 9, 10, 15, or 16.
Boghmans discloses pharmaceutical chewable tablets comprising erythritol and a mixture of binders specifically including xylitol and isomalt, and other sugar alcohols (title; abstract; paras. 0011-18, 0024, 0029-34, 0036-37, 0047, 0071, 0090, 0096, 0103-04; claim 1). Some tablets weigh 1090 mg and have hardness of at least 110N at a compression force of 15 kN (para. 0037).  Boghmans teaches using ZeroseTM 16952 (paras. 0071, 0096) which Applicant discloses is non-DC erythritol (para. 0017, pre-grant publication US 2018/0140521).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of  Cutler and Boghmans as recited in the instant claim(s). The skilled person would have been motivated to do so because both are drawn to oral and chewable dosage forms comprising a mixture of sugar alcohols, and TM 16952, with xylitol and isomalt results in better granulation (para. 0027).
The tablet weight and hardness that Boghmans teaches are within the ranges in claims 2, 4, 5, and 16, and close to the ranges in claims 3 and 15.  The skilled person could prepare slightly heavier tablets simply by using more of the ingredients in a larger mold with reasonable expectation that the larger tablets would exhibit similar properties and oral care effects.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, i.e., modifying the release rate or protecting from premature reactions.  MPEP § 2144.05(I) (citations omitted). 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 8658139) in view of Boghmans (US 2011/0250247) as applied to claims 1-10, 12, and 14-16 above, and further in view of Gambogi (US 2016/0145203).
Cutler teaches “[i]t is preferred that all irritant and mouth unfriendly ingredients be absent from the dental products of this invention” (col.7 ll.64-65), and Boghmans does not specifically teach using an essential oil as recited in claims 13 and 17-20.
Gambogi is drawn to oral care compositions including chewable tablets, powders, lozenges, etc., and teaches using menthol and methyl salicylate (wintergreen oil) which “may provide antiseptic activity” in concentrations as low as 0.0001% (title; abstract; paras. 0028, 0033-34, 0039-41, 0058, 0076-78; claims 17, 19, 20).  
prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cutler, Boghmans, and Gambogi and include an essential oil as recited in the instant claim(s). The skilled person would have been suggested to do so because all references are drawn to oral care compositions comprising sugar alcohols that are to be applied to the oral cavity, and Gambogi teaches that ingredients such as menthol and methyl salicylate provide antiseptic effects at concentrations as low as 0.0001% or a non-irritating concentration and therefore avoid the level of becoming an “irritant” that Cutler teaches against. 
Regarding claim 20, as noted above for claim 14, Cutler teaches applying the oral product “all over the mouth, and swallowed whenever the user wishes” (col. 9 ll.58-63; see col.9 ll.49-52).  A user would be suggested to apply or “force the fluid” around the oral cavity for 30 seconds or more depending on the product dosage, amount of fluid generated in her/his mouth, and the desire and patience for properly using the oral care product.

Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered but they are not persuasive. Applicant argues that Cutler does not teach or suggest forcing the generated fluid back and forth through teeth and around the oral cavity and removing debris and delivering antimicrobial active by that forcing.  (Remarks, 5, August 13, 2021.)  Moreover Cutler “specifically reserves the concept of ‘swishing’ only for ‘mouthwash’ dental products”.  (Remarks, 6.)
 response as noted above Cutler teaches chewing a tablet to generate a paste that can be applied “all over the mouth” to help moisten dry mouth, and then “swallowed”.  A skilled person would wish to formulate Cutler’s disintegrable tablet or chewing gum such that they generate “a swishable amount” of fluid from chewing the tablet such that applying the paste “all over the mouth”, moisten dry mouth, and swallowing, is easy and pleasant for the user.  Furthermore applying “all over the mouth” to help moisten dry mouth or “remove[ing] surface stain, plaque, and tartar” (col.9 ll.14-15) and delivering antimicrobial actives in the form of antimicrobial anions in calcium salts (col.8 ll.57-62) would involve some degree of forcing through the teeth.    
Also, Cutler specifically teaches using salivary agents such as citric acid and ascorbic acid, and thus discloses the desirability of stimulating salivary glands, i.e., to ameliorate xerostomia.  In view thereof, the fact that Cutler “reserves ‘swishing’ only for ‘mouthwash’ dental products” is not seen as overcoming prima facie obviousness.
Applicant further argues that applying “all over the mouth” relates to dry mouth pastes that contain nanocalcite, whose benefits result “solely from the coating’s passive presence”, and impede debris removal by covering the debris and further adhere to the mouth as opposed to removing it (Remarks, 6.) 
However, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”, and “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  MPEP §2123 (citations omitted).  While Cutler indeed teaches that nanocalcite works by staying on the surface (col. 8 ll.32-36),  Cutler also expressly teaches swallowing the paste “whenever the user wishes” (col.9 l.60: “One embodiment of this invention is a dry mouth paste which can be placed in the mouth and applied all over the mouth, and swallowed whenever the user wishes.”)  Swallowing involves at least partial removing of any debris that was present within the oral cavity.  The present claims do not recite a minimum threshold of “removing debris” in claim 1, step v, and therefore the degree of debris removal from the swallowing that Cutler teaches meets the limitation.

Applicant further argues that Cutler’s “notion of ‘cleaning’ or ‘removing’…is only associated with merely coating the oral cavity (i.e., as a leave-on layer) with ‘pastes’ or further requiring the act of brushing or the use of other dental cleaning instrument”, not swishing a chewed-up solid back and forth through teeth and around the oral cavity”.  (Remarks, 7, August 13, 2021.)  Absent such a teaching, the Office’s position is based on impermissible hindsight. (Id.)
However it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Here, Cutler is drawn to “a set of dental products and methods to prevent and treat dentinal hypersensitivity, prevent tooth decay, and heal incipient caries”, comprising using dental products comprising “8 to 95 weight percent of xylitol, plus” other ingredients that are also recited in the present claims (abstract; see col.6 ll.41-45).  Therefore Applicant’s reading of the relevant portions of Cutler as limited solely to the very specific embodiment that appears in that portion, is overly limiting.  For example, while it is correct that “removes surface stain, plaque, and tartar” appears in the paragraph discussing “pastes” (col.9 ll.6-15), Cutler further teaches tablet which disintegrates in the mouth and can then be chewed into a paste” (col.9 ll.20-21, 27-29).  Therefore Cutler’s teaching on removal of debris is not limited just to the paste embodiments, but tablets that are chewed into a paste such as that encompassed by instant claim 1.

Applicant next argues that for method claims “arguments presented for obviousness must demonstrate that a person of ordinary skill would have been motivated to use Cutler’s tableted dental product in a manner that satisfied all of the specific limitations of the claimed method”, which the Office has not done.  (Remarks, 7, August 13, 2021.)
In response the previous rebuttals to Applicant’s argument regarding the “forcing” step and “removing” step is noted.  As discussed before, Cutler teaches the tablet—chewed into a paste— “applied all over the mouth” and removing “surface stain, plaque, and tartar”, which would involve “forcing” at least a portion of the paste through teeth and around oral cavity.  The paste “removes surface stain, plaque, and tartar” (col.9 ll.14-15) and may comprise antimicrobial actives in the form of antimicrobial anions in calcium salts (col.8 ll.57-62).  It bears noting that “forcing …through teeth” depends on the amount of gap between a user’s teeth.  Official notice is taken that the size of the gaps between teeth, even within an individual set of teeth, varies.  For example someone might be missing a tooth or have crowded teeth in just one area of the mouth.  Therefore “forcing… through teeth” without a minimum threshold amount would occur as a result of applying a paste “all over the mouth” which Cutler teaches.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615